            Case 8:19-cv-00209-TDC Document 46 Filed 06/17/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND


VELMA M. MELTON,

       Plaintiff,

       v.

SELECT PORTFOLIO SERVICING, INC.,
STERLING JEWELERS, INC.
dba Jared-Galleria of Jewelry,
                                                       Civil Action No. TDC-19-0209
PRESTIGE FINANCIAL SERVICES, INC.,
EXPERIAN INFORMATION SOLUTIONS,
INC.,
EQUIFAX INFORMATION SERVICES, LLC
and
TRANS UNION, LLC,

       Defendants.



                                           ORDER

       For the reasons stated during the June 11, 2019 Case Management Conference, it is

hereby ORDERED that:

       Plaintiff Velma M. Melton shall share a copy of her proposed Second Amended

Complaint with counsel for all Defendants by June 14, 2019, and Defendants shall promptly

advise Melton whether they intend to oppose her filing of the Second Amended Complaint. If no

Defendant intends to oppose the filing, then Melton may simply file the Second Amended

Complaint, attaching a redlined version, by June 21, 2019. Melton should also file a status

report stating that her amendment is unopposed.

       If any Defendant informs Melton that it intends to oppose her filing of a Second

Amended Complaint, Melton should file a Motion to Amend by June 21, 2019, attaching a
         Case 8:19-cv-00209-TDC Document 46 Filed 06/17/19 Page 2 of 2



redlined version of the proposed Second Amended Complaint. Any Opposition to Plaintiff’s

Motion is due by June 28, 2019. By agreement of the parties, both the Motion and any

Opposition shall be limited to five pages, and no Reply Memorandum will be permitted.

       If the Court accepts Melton’s Second Amended Complaint, Melton and Defendant

Sterling Jewelers, Inc. (“Sterling”) shall file a Joint Status Report within two weeks of the

Court’s ruling stating whether the Court should rule on the pending Motion to Dismiss, ECF No.

31, or proposing a different course of action based on the Amended Complaint. No Motions for

Sanctions based on the Notices of Intent filed by Melton and Sterling, ECF Nos. 39 and 42, are

permitted to be filed until after the Court resolves the pending Motion to Dismiss.

       Finally, if the parties seek modification of the Court’s Scheduling Order based on the fact

that certain discovery cannot be obtained without the participation of Sterling, they should file a

Joint Motion for Extension or a Joint Motion to Stay Certain Deadlines by June 21, 2019.




Date: June 17, 2019                                                 /s/
                                                     THEODORE D. CHUANG
                                                     United States District Judge




                                                2
